DISMISSED and Opinion Filed August 23, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00153-CV

         IN THE INTEREST OF A.D.A., C.R.A., J.M.A., CHILDREN

                 On Appeal from the 330th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DF-19-05934

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      When appellant Jose Arevalo failed to request the reporter’s record, we

ordered this appeal submitted without a reporter’s record and appellant’s brief due

by July 21, 2021. When no brief was filed, we notified appellant by postcard dated

July 26, 2021 and directed him to file his brief and a motion for an extension of time

by August 5, 2021. We cautioned appellant that the failure to file a brief by that date

would result in the dismissal of the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1).

      To date, appellant has not filed a brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


210153F.P05




                                        –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF A.D.A.,                   On Appeal from the 330th Judicial
C.R.A., J.M.A., CHILDREN                     District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-19-05934.
No. 05-21-00153-CV                           Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered August 23, 2021




                                       –3–